Citation Nr: 1232441	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  10-42 081	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

As discussed below, the Veteran withdrew his appeal with through correspondence received by VA on March 15, 2011.  Such correspondence was not received at the Board, however, until March 29, 2011.  Thus, in March 2011, the Board notified the Veteran that it had received his claims file and "docketed" his appeal.  Thereafter, in April 2011, the Veteran submitted additional evidence and information in support of claims for service connection for bilateral hearing loss and tinnitus.  

There is no indication that the Veteran's March 2011 withdrawal of appeal was not valid.  Hence, as noted below, the Board no longer has jurisdiction of this appeal.  See 38 C.F.R. § 20.204.  However, in light of the April 2011 correspondence, the Board finds the Veteran has once again raised the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  Inasmuch as these issues have not yet been considered by the agency of original jurisdiction (AOJ), they are referred to the AOJ for appropriate action.  


FINDING OF FACT

On March 15, 2011, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that a withdrawal of this appeal is requested.





CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal through correspondence received at the RO in March 2011 (and forwarded to the Board later that same month) in which he indicated that he "no longer want[s] to appeal the denial for service connect[ion] of bilateral hearing loss and tinitus [sic]."  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K.A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


